Case 3:19-cv-04593-LB Document 79-28 Filed 03/26/21 Page 1 of 2




                     EXHIBIT I-11-A
                                                                       SMART USE CONSIDERATIONS
                                                                                                                                                              Hand out CEW Study Aid
                                                                                                                                                           TABER Conaucrea      Noma                                                                              .r' - {
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                4 ''`Mi.
                                                                                                                                                                         Gumeases
Case 3:19-cv-04593-LB Document 79-28 Filed 03/26/21 Page 2 of 2




                                                                                                                                                                                                                                                  íYr11111.:_      -
                                                                                                                                          Ilk isa        risady                                          ßeTASEtvarimp Id
                                                                                                      -17inirMi LaiFfi                `
                                                                                                                                                         Be Windt airid   ail             '
                                                                                                                                                                                              :lil!>tt,e.oeoa st
                                                                                                                                                                                                           t! ï'iíAQrr
                                                                                                                                                                                                                                                  t7enrtoNEni Lownyt iM4Nrva
                                                                                                                                                                                                                                                   -(a..rr. waYwew
                                                                                                                                           lil_ril b NOW nlti sg4d XV(                                   MOM                                       .i. ,.w..    ..,t...........*
                                                                                                                                                                                                                                                                         -L...n;..,r.s..
                                                                                                                                      1
                                                                                                                                      1   wO1an2WCWsMpMlr1. ttc+a>tpresaweelresmesaaes,                                                            -y,. . Amok ts.eal%f
                                                                                             '                                                            ow/ a 456i' xi Z" s ieiiills - _, fd'ttel;tN>;                                        Litt.c-7-.
                                                                                                                                                                                               1t
                                                                                                                              :ti?d       ik!_Alir;i4.      ìc:ta:   i ihtr                     kt016.9:.,;tir.iií.i?arr rd-,   ;TIT rsF:ii'T:ilw'sab.Cri¡{!r:8tli
                                                                                             4 te $9:1 eitenCV Cr 111110101611e Sae* Itit Wdliblt, *POW damp mad reirmiklar alareettesfnseas apftiatel~9alullonf i1Tisig newstlatiot1, aOOiminds. La physical aldlm
                                                                                             aProsreal raeliaec0 Mote dOdi sot egad animoneinge wen' drrt
                                                                                             a l3etoiolrteaydaiubed penes rEIIP)arma/aft R by     axe nat Mobs an lrenrer!le inst.
                                                                                               Clime alime apean terNanaby Mal b cue the irerstaete saaryrlaic
                                                                                              celMsdo rust relllseet drrtrlribRS+apllons.
                                                                                             tagodettt aa;10:                                                                                              shri bnerrassal Oinks Cncotririi t forfitaatenn)C
                                                                                                    Ire+tiT/MiFAt         -
                                                                                              raw* Mess earyulrflaee, wades
                                                                                                                                                                                                lQMOert medical
                                                                                                                                                                                               lbanandasrallnis logisiolai1 jiosargaissp
                                                                                                                                                                                                                                                        P sense lasso)
                                                                                              tf trEW, * sat scaleslim adssdedgaeR                                                               iataestioladitaar, sallas belarraiDapOaafaaa arm** as herd manes
                                                                                              tradellan ia Maya farce spliss                                                                      -Corokietbrd3le+orilleiriassigeneaditla i,aalipcleelytemenasels
                                                                                         riAarïer
                                                                                            nletxsx»s
                                                                                                  spec* petaaflr:rtivespcmaing.
                                                                                             Probe levrr001101                                                                                 ilalás ?eteeyssr ani arl at
                                                                                                                                                                                                                                               er %wpm
                                                                                              Bice erlMOls t slaty and saeQlrmsees                                                              Each MN tilaparput or sireoltdsardbeliergeeeet baebiriIxelbrowOle
                                                                                                    a
                                                                                               Avail watrliortalll%notinesenile areas (app. am%btnoot.                     CariolesrameYltas mMadlawëtlakly, II salt         pesdlraiïa
                                                                                               qasstirart, walk known paFariig ria7farsols)                                tisln3eeoorW'1Mmfow aiapporlrmily              rag      smiler purser
                                                                                               use paaaabtitarget mess peen mess en bigalaaures)                           Oa mat rs asatpeMars se MO* rurroelteldreion
                                                                                             0 Nimbi dent (l maim tiis, psdiniy Mein stiteCbj                            *Maid repeats4 aelerdalrL ar oorlAsroos aeglil/Ise#ñr.yoled 15 secands abasst
                                                                                               ejo>t'r4r     : .    _ -    bdt Me. noqsriae wise spread
                                                                                                                                                                                                           *st.
                                                                                                                                                                                                                  c idlaoRtfi.an9 i 1!
                                                                                                  "---"-Probe ,N"`X"' ,     siar              warless 12' 00.5 am) man spread is7ICCIFtiPllM404 kit T
                                                                                                                                            aferran t
                                                                                                 - ate clasebarriere arcxx torean acttxhio i dtelanoat. t+c:it:te to' . .                                        _, írk eelortrefbl.baasc
                                                                                                  Lisa-                                                                                        irpMSos to      " trnretitrantlama if ;t   f>srisi                 Us;: +
                                                                                              Use              bae/oaq+bia bras limier totally o[tlacesnlaances                                 alautfintabmptp yemairi,         CI pllCalstcas
                                                                                                                                                                                                                   eardeoeldbitetiv!r er liar i
                                                                                              t3 Me arilieMSrt 101ea' Aa0a9liry 1Q aOnOQIDrIIA Mad ageee,ates                                  a    pews bettlMt erMal0Eh001n
                                                                                                                                                                                                  e; 1
                                                                                                    a albal iNrlltÿ           Mg RICa, t prAdrade                                              a O11 silAlaad Mk
                                                                                              vre:stacl tunaoab Isoaagybelaes Iamb toed tx
                                                                                              e Ogee mace s elraercatMol
                                                                                                                                                                                 a r patrooeepïerene ipailllb1L Oats t foletenos bais areya,
                                                                                                                                                                                                           WV         41.4;14 MO h"stid ' MaltOr+>r40r
                                                                                             mere wag OM driue (IoodMu>a+fsrgii111n aEszept                                                    a Dimmed beenedlabe sea* Mk*, danger. esaietaroel. Moused faaaraaltxrPü!
                                                                                         1
                                                                                                 - 8ar4-poaet =lad lQCOerpiae Molter i pain speed                                                Body man carbaza and GEMS prelslde test ®i4ecYre doaumerdsllom a(arrants
                                                                                                 -lrletthDQraÓCrordptacpon Isaac when aasatriied cried weal =OW                                aPlaY doct®emgdaaaly, aDabct, Imialarn eirklerese)
                                                                                                 -Odd apptiu0on ioaasnptpalrFaaePaeace; must gyve reasonable tttme aue                           _                 bdMmors, swam=
                                                                                                  oppQllnayb !I                                                                                  -Each liort atiioroand WA tipsy or alleged allay
                                                                                              MAI           03 dhnreltats t u Is sot acttieye4 paw                                               - Eadr tllr g} .          a5aeoond
                                                                                                                      aa.rRSMrIA.ort.rlelvagok ,w ".a                                  t,sametiìrsonoisirrleaMsrimwMa                            earkasi
                                                                  V.21 Update 01-14-19
